Detail Action
Claims 1-15 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election /Restriction
Applicant’s election without traverse of Group 1 claims 1-15 in the reply filed on February 03, 2022 is acknowledged.  The species election presented in the previous Office Action is withdrawn after further consideration. Applicant’s election of claims 1-15 in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 have been cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore the election was made without traverse in the reply filed on February 03, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


  Claim 11 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

  Claim 11, in line 3 recites a limitation “spaced from”. The limitation “spaced from” lacks clarity, because it is not clear how far away is considered “spaced”?,  The specification indicate “patches far from the tumor”.  It is not clear whether the spacing is measure based on the number of patch images far from the tumor image. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite.

Claim 15 in line two describe the term “different ones of the two or more classes at different location ". It is not clear whether two different classes of tumor display in one location or one class of tumor display in two locations. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4, 7-8,10-11, 13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010, in view of Shaoguo; Cui (hereafter Shaoguo), CN 108492297 A published on September 04, 2018. 


Regarding Claim 1, Feldman  teaches method for characterizing tumor tissue from multi-parametric imaging by a magnetic resonance scanner ([0015] a method of supervised classification for automated prostate cancer detection using integration of MRS, DCE MRI and T2-w MRI dataset.  Wherein MRS, DCE MRI and T2-w MRI are obtained using multi-functional MRI), the method comprising:
the scanning including structural, diffusion and spectroscopy measurements of the patient ( Claim 134, [0005], [0094],  [0265], A method of combining multiple magnetic resonance imaging protocols to detect cancer sub-clusters in an organ using a dataset containing in vivo high resolution MRI data, wherein the dataset comprises MRS, DCE, DWI, and T2w MRI data). 
the classifying by a machine-learned classifier in response to input of the structural, diffusion, and spectroscopy measurements ([0007], [0013] Supervised classification for automated prostate cancer detection using Dynamic Contrast Enhanced Magnetic Resonance Imaging (DCE MRI), and also unsupervised classification of a prostate image dataset wherein it is known that  supervised learning, also known as supervised machine learning, is a subcategory of machine learning and artificial intelligence. It is defined by its use of labeled datasets to train algorithms that to classify data or predict outcomes accurately).
displaying an image of the tumor tissue segmented based on the two classes.
( Fig4, Fig 11 , [0023][0097]  Fig. 4 display (a)-(c) represents the potential cancer locations in blue. Figs. 4(d)-(f) shows classification results for 3 different studies with the cancer voxels shown in blue, while Figs. 4(g)-(i) shows the z-score results, where the z score is used to classify spectra in two classes: malignant and benign, also (see fig. 4(f)). 
It is noted that  Feldman does not specifically teach “classifying the tumor tissue of the patient between two or more classes of tumor type” 
On the other hand, Shaoguo teaches classifying the tumor tissue of the patient between two or more classes of tumor type ([0062] a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions.

Regarding claim 2,  Feldman teaches  the scanning comprises scanning with the structural measurements including two or more of T1, T2 ([0001], [0064], [0094], a method of segmenting regions on an in-vivo tissue MRI, comprising the steps of: obtaining a two-dimensional (T1-w or T2-w or DCE) MR image, and Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w).n using integration of MRS and (T1-w or T2-w or DCE) MRI).

Regarding claim 4,  Feldman teaches  scanning comprises scanning with the spectroscopy measurements (([0005] spectroscopy (MRS) dataset,) including two or more of creatine, lactate, and choline measurements ([0021], [0097], relative peak heights of creatine, choline and citrate within g(u) are measured). 
	
Regarding claim 7,  Shaoguo  teaches classifying comprises classifying as enhanced, edema, necrosis, and cavity tumor types ([0062], Firstly, the complete tumor region is localized from an MRI image by adopting a full convolution network method, and then the complete tumor is further divided into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis region by adopting an image classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions
Regarding claim 8,  Shaoguo teaches classifying comprises classifying between the two or more classes of tumor type and a class of normal tissue ([0013][0089] [0062]  The tumor localization network is suitable for inputting FLAIR, T1, T1c and T2 four-modality MRI images, and outputs two images of tumor candidate regions and normal tissues. Further a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions

Regarding claim 10, Feldman teaches co-registering the structural, diffusion (Calim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) of the patient prior to the input to the machine-learned classifier ([0094]A supervised classifier is trained using MR images. The images includes diffusion weighted and spectroscopy (MRS) datasets. Given two images, or regions of gray values T1 and T2, the mutual information (MI) between T1 and T2 is an indication of how well the gray values can predict one another. It is normally used for registration and alignment tasks.  Thus, the two images that include  diffusion and spectroscopy dataset registered and  aligned before carry out the training  process using supervised classifier).

Regarding claim 11, Feldman teaches comprising locating the tumor tissue, wherein classifying comprises classifying the tumor tissue and tissue adjacent the tumor tissue without classifying tissue spaced from the tissue adjacent the tumor tissue ([0071], the method of supervised classification for automated prostate cancer detection using T2-weighted Magnetic comprise automatically segmenting the prostate boundary on an MRI image. Thus, the classification based on the region that contain the cancer and the bounder region around the cancerous region). 

Regarding claim 13, Feldman teaches Machine-learned classifier ([0010 ] method of supervised classification for automated cancer detection using Magnetic Resonance Spectroscopy (MRS)) was trained on training data of patches  ([0240], Wherein supervised classification training is based on component analysis (PCA) across patches of pixels) using weighted sampling of normal tissue related to tumor tissue (Figs.2,4(a)-(c), 25 [0107], [0021],  FIG. 2 shows (a) Slice of T2 weighted MR image with overlay of MRS grid G, and  FIGS. 4(a)-(c) shows the potential cancer location volume within G on a single 2D slice of a T2 weighted prostate MR scene for 3 different studies and FIGS. 3 (d)-(f)).  

Regarding claim 15, Feldman teaches  displaying an image of the tumor tissue segmented based on the two classes. ( Fig4, Fig 11 , [0023][0097]  Fig. 4 shows (a)-(c) represents the potential cancer locations in blue. FIGS. 4(d)-(f) shows classification results for 3 different studies with the cancer voxels shown in blue, while FIGS. 4(g)-(i) shows the z-score results, where the z score is used to classify spectra in two classes: malignant and benign. Note that Fig. 4(f))   different locations (Fig .4, [0023] ,Fig 4 illustrates different potential cancer locations.) 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010 , in view of Shaoguo, CN 108492297 A published on September 04, 2018, as applied to claim 1 above, and further   Peopeng; Liang (hereafter Peopeng), CN 107330267 A published on November 7, 2017.


Regarding claim 3: Peopeng teaches  scanning comprises scanning with the diffusion measurements including two or more of diffusion tensor imaging (DTI) axial diffusivity, DTI fractional anisotropy, DTI mean diffusivity, and diffusion weighted imaging (DWI) BO measurements(Abstract, [0009], [0033],  image preprocessing is conducted on a diffusion tensor imaging (106), and diffusion weighted imaging analysis is also conducted (113).  A machine learning is conducted according to the maps (118) which is based on diffusion tensor image and diffusion weighted imaging and training is conducted to generate a classifier (121)).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of generating trained Diffusion tensor imaging (DTI) data and diffusion weighted imaging data using machine learning technique  taught Peopeng into Feldman.
The suggestion motivation doing so is to improve  the efficiency of  the supervised classification method of Feldman by allowing  user of Feldman to generate trained diffusion tensor image data and trained Diffusion-weighted image data, wherein it is known that the Diffusion tensor imaging (DTI) describe  the white matter fibers that connect different parts of the brain, and   Diffusion-weighted imaging (DWI) describe highly cellular tissues or those with cellular swelling exhibit lower diffusion coefficients.


Claims 5-6,9, and 12 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010 , in view of Shaoguo, CN 108492297 A published on September 04, 2018, as applied to claim 1 above, and further in view of Akselrod-Ballin; Ayelet (hereafter Akselrod), US 20190304092 A1 2019-10-03, filed on March 28, 2018. 

Regarding claim 5, Akselrod  teaches  classifying  supervised ([0008]  a machine learning classifier that  includes weakly supervised classifier and fully supervised classifier) and comprises classifying by the machine-learned classifier comprising a fully connected neural network ([0034],  the classifier includes a trained deep CNN (convolutional neural network), wherein the trained deep CNN comprises a first stage including a pretrained CNN, and a second stage comprising a refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod into Feldman. 
The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

Regarding claim 6,    Akselrod  teaches  classifying comprises classifying by application of the machine-learned classifier patch-by-patch for different locations from the measurements (([0034],  as discuss above in claim 5, the  refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known patch based CNN (convolutional neural network) taught by Akselrod  into Feldman. 
The suggestion motivation doing so is to provide user of Feldman an optimal architecture of a convolutional neural network (CNN), since patch based CNN designed to classify patches of the image as belonging to a specific class and then classify the entire image based on what we've classified the patches.

Regarding claim 9, Feldman teaches classifying comprises classifying by the machine-learned classifier in response to input of the structural (([0094], Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w), diffusion (Calim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) dataset).
However, it is noted that Feldman  does not teach “a normal tissue mask”
On the other hand Akselrod teaches a normal tissue mask ([0016], [0018],  the one patch is back propagated through the deep CNN for updating of the plurality of coefficients of the deep CNN, and processing of non-rectangular regions in the image by masking of certain areas, by excluding patches).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known method of image masking taught by Akselrod into Feldman. 
Feldman to optimize a storage space in memory by cutting out unwanted or less relevant section of the image and store only relevant section of the image. 

Regarding claim 12, Akselrod teaches a brain of the patient, and wherein classifying comprises classifying the tumor tissue as brain [0054], [0056], methods, and code instructions for training a deep convolutional neural network (CNN) for detecting an indication of likelihood of abnormality for a target anatomical image based on anatomical training images. Wherein abnormality includes abnormality in the brain).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod  into Feldman. The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

Claims 14 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010 , in view of Shaoguo, CN 108492297 A published on September 04, 2018, as applied to claim 1 above, and further in view of Itu; Lucian Mihai (hereafter Itu), US 20190130074 A1, filled on October. 30, 2017.

Regarding claim 14, Feldman teaches displaying the image of the tumor tissue (( Fig4, Fig 11 , [0023][0097] this limitation is discussed in claim 1 above );
However it is noted that Feldman does not specifically teach “generating a confidence map of the classifying, the confidence map generated using drop out in the machine-learned classifier, wherein displaying the image comprises the confidence map” 
 On the other hand,  Itu teaches generating a confidence map of the classifying, the confidence map generated using drop out in the machine-learned classifier, wherein displaying the image comprises displaying the image of the tumor tissue and the confidence map(claim 18, [0005]-[0006]A patient-specific cardiac geometry is determined from the cardiac data. The machine-learnt predictor predicts a value of the hemodynamic quantification based on the cardiac geometry. Determine a confidence statistic of the hemodynamic quantity associated the coronary data. Display is configured to display a map of the determined confidence statistic and the hemodynamic quantity).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate machine-learnt predictor that predicts a value of the hemodynamic and determine a confidence statistic map of the hemodynamic quantity into the machine-learned classifier of Feldman. 
The suggestion motivation doing so is to allow user of Feldman to classify dynamics of blood flow and displaying a map that describe confidence statistic of the hemodynamic quantity.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the  examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       

                                                                                                                                                                                                                         /Ashley K Buran/                                         Supervisory Patent Examiner, Art Unit 3793